FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSUE MARIN-MOLINA, a.k.a. Joshue                No. 12-72617
Marin Molina,
                                                 Agency No. A078-085-700
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Josue Marin-Molina, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings,

Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006), and we deny the petition

for review.

      Marin-Molina does not claim he was tortured in the past, but fears torture in

Mexico primarily due his grandfather’s anti-drug activities as municipal president

over 20 years ago, and because he has tattoos. Substantial evidence supports the

agency’s denial of Marin-Molina’s CAT claim because he failed to establish it is

more likely than not he would be tortured if returned to Mexico. See Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (concluding the record did not

compel reversal of the agency’s denial of CAT where the petitioner’s claims of

possible torture remained speculative). We reject Marin-Molina’s contentions that

the agency ignored evidence, see Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th

Cir. 2006), or otherwise erred in analyzing his claim.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-72617